Citation Nr: 9931518	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-49 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of a cyst 
removal from the scrotum due to Agent Orange exposure.

2.  Entitlement to service connection for a pulmonary disease 
due to Agent Orange exposure.

3.  Entitlement to service connection for dizziness due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In June 1994, the RO denied service connection for residuals 
of a cyst removal from the scrotum, pulmonary disease, and 
dizziness as secondary to Agent Orange exposure.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
August 1994, and submitted a substantive appeal (Form 1-9) in 
November 1994.  The issues of entitlement to service 
connection for residuals of a cyst removal from the scrotum, 
pulmonary disease, and dizziness as secondary to Agent Orange 
exposure are the only issues that have been properly 
developed and certified for appeal.  Accordingly, the Board 
will limit its consideration to these issues.

In the substantive appeal, the veteran related that he 
currently experienced liver disease, soft tissue sarcoma, and 
"related cancerous diseases."  He further stated that he 
experienced a rash and cysts on his back, neck and under his 
armpits as a result of exposure to Agent Orange in service.  
In November 1995, the RO considered and denied the claims for 
service connection for a skin rash and cysts on the back and 
neck due to Agent Orange exposure.  As noted above, this 
decision has not been appealed to the Board.  

It is noted that under the provisions of 38 U.S.C.A. 
§ 7105(a) (1991), an appeal to the Board must be initiated by 
notice of disagreement (NOD) and completed by substantive 
appeal after the statement of the case is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).  
Thus, the issues of entitlement to service connection for a 
skin rash and cysts on the back and neck due to Agent Orange 
exposure are not before the Board at this time.

Lastly, the Board notes that in the substantive appeal, the 
veteran expressed his desire to pursue service connection for 
several disabilities which have not yet been adjudicated.  
Consequently, these claims are referred back to the RO for 
appropriate initial consideration.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam War.  

2.  Residuals of a cyst removal from the scrotum, pulmonary 
disease, and dizziness are not recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.  

3.  No competent medical professional has associated 
residuals of a cyst removal from the scrotum, pulmonary 
disease, or dizziness with exposure to Agent Orange.  

4.  The claims of entitlement to service connection for 
pulmonary disease and dizziness are not plausible, as 
competent medical evidence of record does not demonstrate the 
presence of current disabilities.

5.  The veteran's residuals of a cyst removal from the 
scrotum were shown to have first become manifest more than 14 
years after service separation, and no competent medical 
evidence shows or tends to show that they are related to any 
incident or injury in service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a cyst removal from the scrotum due to Agent 
Orange exposure is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1999).  

2.  The claim of entitlement to service connection for 
pulmonary disease due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).  

3.  The claim of entitlement to service connection for 
dizziness due to Agent Orange exposure is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
diagnosis or treatment for a skin disorder, pulmonary 
disease, or dizziness.  An April 1973 separation examination 
report is negative for a diagnosis of a skin disorder, a 
pulmonary disease or dizziness, and clinical evaluations of 
the skin and lungs were normal.  On physical examination in 
November 1974, the veteran denied a history of skin disease, 
tumor, growth, cyst or cancer, dizziness, shortness of 
breath, or chronic cough.  Clinical evaluations of the skin 
and lungs were normal, and no diagnosis of a skin disorder, 
pulmonary disease or dizziness was noted.

On VA examination in June 1987, the veteran complained of a 
small, hard lesion at the left testicle, which produced "at 
least a minor amount of pain."  Physical examination 
revealed normal skin and a normal genito-urinary system.  The 
lungs were noted to be clear to auscultation and percussion.  
The examiner commented that there was "no evidence of a 
general medical problem."

Private medical records show treatment for various complaints 
from July 1987 to February 1994.   A July 1987 private 
hospital report notes that the veteran received treatment at 
the clinic the previous month for 2-3 millimeter nodules on 
the superior pole of the lateral aspect of the left testicle.  
During follow-up treatment approximately three weeks later, 
the nodule was noted to be 1/2 centimeter in diameter.  The 
veteran was admitted, and a left inguinal exploration was 
performed without complications.  The discharge diagnosis was 
nodule of the tunica albuginea of the left testicle.

A July 1989 report notes a three-month history of "gas" in 
the chest.  X-rays of the chest were normal.  Anxiety was 
diagnosed.

In October 1989, the veteran filed a claim of entitlement to 
service connection for residuals of a cyst removal from the 
scrotum, pulmonary disease, and dizziness as secondary to 
Agent Orange exposure.

On VA examination in December 1989, the veteran gave a 
history of exposure to herbicides while stationed in Vietnam 
from 1971 to 1972, and indicated that his health was "fairly 
good" during service.  He related that he noticed a small 
cyst at the top of his scrotum a few years prior to the 
examination, and had it removed after it increased in size.  
The veteran was reportedly told that the cyst was caused by a 
"cystic disease," and was not malignant.  He opined that 
the cyst was caused by his exposure to Agent Orange in 
service.  The veteran denied experiencing any other skin 
problems, and gave a negative history for lung disease.  A 
physical examination of the respiratory system revealed an 
occasional cough, and no shortness of breath.  The skin was 
noted to be normal.  X-rays showed clear lung fields.  The 
diagnostic assessment was exposure to Agent Orange by 
history, and status post removal of scrotal cyst.

A December 1991 private medical record reveals a normal 
physical examination of the genito-urinary system, and the 
lungs were noted to be clear.

On VA examination in May 1994, the veteran gave a history of 
having a scrotal cyst removed "some years ago."  He 
reported that there had been no recurrence of the cyst, but 
indicated that there was some residual tenderness in the 
area.  The record notes no complaints of respiratory disease 
or dizziness.  A physical examination revealed no lesions of 
the skin, no enlarged lymph nodes, and no disease of the 
lymphatic system.  The movements of the chest were normal, 
and the chest configuration was normal.  The lungs were 
resonant on percussion and on auscultation.  The breath 
sounds were well heard, and no rales were noted.  There was 
tenderness on the left side of the scrotum, in the area where 
the cyst had been removed.  However, there was no evidence of 
recurrence of the cyst, and no evidence of any disease.  X-
rays of the chest revealed no active pulmonary disease.  The 
diagnostic impression was postoperative status removal of 
scrotal cyst, left side, with residual slight tenderness, and 
no recurrence of the cyst.

Based on this evidence, a June 1994 rating decision denied 
service connection for residuals of a cyst removal from the 
scrotum, pulmonary disease, and dizziness as secondary to 
Agent Orange exposure.  The veteran filed a notice of 
disagreement (NOD) with this decision in August 1994, and 
submitted a substantive appeal (Form 1-9) in November 1994, 
perfecting his appeal.

In his substantive appeal, the veteran related that although 
his separation examination report failed to note dizziness 
and difficulty breathing, he experienced these symptoms upon 
his return to the United States from Vietnam. 

In December 1997, the Board remanded the case to the RO for 
additional development.

In support of his claim, the veteran submitted a November 
1994 VA outpatient treatment record, and a VA Technical 
Information Bulletin, dated in August 1993, regarding Agent 
Orange related illnesses in February 1999.  The November 1994 
record notes a history of Agent Orange exposure in service, 
and a history of "rash problems" for approximately eight or 
nine years.  Current complaints included a one week history 
of rash on the hands and feet, and a cyst on the shoulder.  
The diagnostic impression was hyperkeratosis and acneform 
cystic lesions.

In March 1999, the RO continued the denial of service 
connection for residuals of a cyst removal from the scrotum, 
pulmonary disease, and dizziness as secondary to Agent Orange 
exposure.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1999).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  These 
diseases shall be come manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, other 
acne disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall be 
come manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

In light of the evidence that reflects that the veteran 
served in Vietnam during the Vietnam Era, and no affirmative 
evidence to establish that he was not exposed to a herbicide 
agent during this service, he is presumed to have been so 
exposed during service in Vietnam during the Vietnam Era.  
However, there is no demonstration of a disability listed 
within 38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation under 38 U.S.C.A. §§ 
1110, 1131, and 38 C.F.R. § 3.303(d).  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Although this holding 
pertained to compensation due to exposure to ionizing 
radiation, the Board finds that this judicial construction is 
equally applicable when the issue involves compensation due 
to exposure to Agent Orange.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) [citing Combee, supra; Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992)].

A.  No Current Disability

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

In spite of the veteran's contentions, the claims for service 
connection for pulmonary disease and dizziness must be denied 
as not well grounded for failure to establish a current 
disability.  The record in this case is devoid of competent 
medical evidence establishing the existence of these 
disabilities.  As neither pulmonary disease nor dizziness is 
currently demonstrated, and, of course, there is no competent 
medical evidence showing a nexus between these claimed 
disabilities and injury or disease in service, the claims are 
not well grounded and must be denied.  Caluza, 7 Vet. App. at 
506; See Edenfield v. Brown, 8 Vet. App. 384 (1995).

B.  No Nexus

As noted above, the veteran is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the record in this case shows current residuals of a cyst 
removal from the scrotum, the record is devoid of competent 
medical evidence establishing the existence of a nexus 
between this disability and any exposure to Agent Orange, or 
any other incident, during service.  As no competent 
individual or cognizable evidence has established a casual 
link between the residuals of a cyst removal from the scrotum 
and the veteran's period of service, and as competent 
evidence is a necessary predicate for service connection, see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), the Board must 
find that the residuals of a cyst removal from the scrotum, 
which first became manifest more than 14 years after his 
separation from service, are not related to any exposure to 
Agent Orange, or any other incident, during service. 

The veteran's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because the appellant, as a lay 
person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  The Board therefore 
finds that there is no competent medical evidence in the 
record suggesting a direct causal link between the veteran's 
exposure to Agent Orange, or any other herbicide agent, while 
in Vietnam and his residuals of a cyst removal from the 
scrotum.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Accordingly, entitlement to service connection for residuals 
of a cyst removal from the scrotum is not well grounded.

Lastly, it is noted that in the October 1999 Informal Hearing 
Presentation, the veteran's representative contends that 
subsequent to the Court's decisions pertaining to this issue, 
VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1999).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of well-
grounded claims of entitlement to service connection for 
residuals of a cyst removal from the scrotum, pulmonary 
disease, and dizziness due to Agent Orange exposure in 
service, VA has no duty to assist the veteran in developing 
his case.



ORDER

Entitlement to service connection for residuals of a cyst 
removal from the scrotum due to Agent Orange exposure is 
denied.

Entitlement to service connection for a pulmonary disease due 
to Agent Orange exposure is denied.

Entitlement to service connection for dizziness due to Agent 
Orange exposure is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

